


Silicon South, Inc.
251 Jeanell Dr. Ste 3
Carson City, NV  89703
Tel. 702-234-4148

--------------------------------------------------------------------------------





April 15, 2008
 
Mr. William Miertschin, President
Cumberland Continental Corp.
6867 Anglebluff Circle
Dallas, Texas 75248
 
Dear Mr. Miertschin,
 
Silicon South, Inc., a Nevada corporation (the “Company”), has had discussions
with Cumberland Continental Cor. (“Cumberland”) (referred to herein as
“Seller”), regarding the acquisition of five (5) United States patents for
industrial equipment location and remote monitoring applications from Seller, by
the Company (referred to herein as “Purchaser”). This letter of intent (LOI)
outlines the terms of the acquisition that will serve as a basis for a
definitive agreement.
 
1.            Assets to be Acquired.  Subject to the further terms and
conditions of this LOI, the Purchaser intends to acquire, and Seller intends to
sell, 5 United States patents for industrial location and remote monitoring
applications (“Assets”), free and clear of any and all liens, claims and
encumbrances whatsoever.  The specific Assets are detailed in Exhibit “A”.
 
2.            Purchase Price; Form of Payment.  The purchase price for the
Assets acquiredto be paid at the closing will be:
 
(a)  $220,000 (adjusted for interest during the 60 day exclusivity period
defined below) of cash paid by wire transfer or check.
 
(b)  Notwithstanding the foregoing, Purchaser will not assume any liabilities or
obligations of Seller or obligations of Seller to indemnify its officers and
directors for violations of laws relating to their duties to the corporation.
 
3.            Regulatory Approval.  The consummation of the transaction
contemplated hereby will be conditioned upon receiving all necessary approvals
thereof or consents thereto from all appropriate third parties and regulatory
authorities.  Seller will fully cooperate with Purchaser and use their best
efforts to obtain all such approvals.
 
4.            Definitive Agreement; Closing.  The objective of this LOI is the
execution and consummation of a formal and definitive agreement prepared by
Purchaser's counsel reflecting the foregoing provisions and including other
terms and provisions that are customary in transactions of this type.  Purchaser
wishes to consummate the proposed transaction as soon as feasible andSeller
agrees to provide Purchaser with a sixty (60) day exclusivity period after the
execution of this LOIto execute a definitive agreement in accordance with the
foregoing.
 
5.            No Negotiation.  In consideration of Purchaser's commitment to
expend significant time, effort and expense to evaluate the possible
acquisition, Seller agrees not to solicit or respond favorably to any
solicitation from, or otherwise enter into negotiations or reach any agreement
with, any person or entity regarding the Assets during the 60 day exclusivity
period.
 
It is understood that, except as set forth in the next sentence, all provisions
of this LOI merely set forth a statement of our mutual intentions and are not
binding or enforceable obligations of the parties hereto, but rather are
intended only to serve as a basis for proceeding to negotiate a binding and
definitive agreement with respect to the purchase of the Assetsby Purchaser.
 
If the foregoing proposal is satisfactory to you, will you please so indicate by
signing this LOI or a counterpart in the spaces provided below and returning it
to the address listed below.
 
 
  Very truly yours,
 
  Silicon South, Inc.
 
  By: /s/ Zagros Shahvaran                                            
 
                                      Its:
President                                                       
 
 
Agreed and Accepted:

    /s/ William R. Miertschin
Cumberland Continental, Inc.
 
By: William R.
Miertschin                                                                 
 
Its:President                                                                


 
 